MEMORANDUM2
Noel T. Benoist appeals pro se the order of the district court dismissing his action pursuant to Fed.R.Civ.P. 41(b) for failure to comply -with a prior order to proceed to contractual arbitration. Because the district court clearly intended its May 3, 1999 order to operate as a final adjudication, we have jurisdiction pursuant to 28 U.S.C. § 1291. See Nevada v. Burford, 918 F.2d 854, 855 (9th Cir.1990). We review for abuse of discretion, see Al-Torki v. Kaempen, 78 F.3d 1381, 1384 (9th Cir.1996), and *641affirm for the reasons stated by the district court in its May 3,1999 order.
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.